DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/516127 and 14/520821 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘127 application does not discuss the subject matter nor features recited in instant claims 1, 14, or 18. The ‘821 application does not provide support for a material resistant to heat, a material 
Information Disclosure Statement
The information disclosure statement filed 07 November 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign documents JP 2003-174179 and KR 10-1294972 do not match the supplied translations/statements of relevance.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the rim of the battery cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as being dependent upon rejected claim 6, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 5,537,022; hereinafter “Huang”) in view of EE-Dan (article entitled Repair your Laptop Power Cord; hereinafter “EE-Dan”) and Glowacki (US 1,901,232; hereinafter “Glowacki”).

at least one battery element (see partition 14 intended to separate batteries in Fig. 2 and discussion of device as battery charger, therefore a battery element is used with the device; Col. 2, lines 23-27 and Col. 4, lines 5-11); 
a battery cover (seat 1; Col. 2, lines 17-22) including one or more channels to accommodate wires of one or more flexible omnidirectional leads (hole 122 for lead wires; Col. 2, lines 38-41) and a compartment sized to receive the at least one battery element (see interior of seat 1 including partition 14 for batteries in Figs. 2-3); 
a battery back plate attached to the battery cover (cover 2; Col. 2, lines 50-56); and 
the one or more flexible omnidirectional leads including a connector portion and a wiring portion (see wiring portion outside the compartment/channel 122 in Figs. 2-4, and connector portion within the compartment denoted by metal plate 32/34 connected to the lead wires; Col. 3, lines 2-15) . 
Huang further teaches the batteries used are rechargeable (device is a battery charger and descried for use with batteries that are rechargeable, thus it would be obvious to use rechargeable batteries in the device; Col. 1, lines 15-24), as recited in instant claim 14.
However, Huang is silent to wherein a flexible spring is provided around the wiring portion, and the wiring portion and the flexible spring are held securely in the one or more channels in the battery cover via a clamping mechanism such that a portion of the flexible spring is positioned inside the battery cover and a portion of the flexible spring is positioned outside the battery cover.
Intro paragraph). EE-Dan teaches that a larger strain relief can be fashioned to help relieve the strain on the cable, and teaches that the strain relief should be anchored securely to the enclosure (pages 7-8, paragraph titled Step 8: Add Strain Relief).
Glowacki teaches cord protection in electrical devices (title; Fig. 3). Glowacki teaches that electrical cords are subjected to various strains which wear through the covering of the wires, increasing danger of short-circuits, fires, and other mishaps (page 1, lines 1-11). Glowacki teaches that to prevent wearing out of the cords, a protector is placed immediately inside of the cover on the cord to reduce undue stresses (page 1, lines 12-22), and teaches a specific embodiment (Fig. 3) where a protecting spring (23) is partially located within a channel (ferrule/sleeve 23) of the cover section (16), and the spring also extends outside the channel, around the cord (8; page 3, lines 18-44). 
The devices of Huang, EE-Dan, and Glowacki are analogous references in the field of electrical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang and include a strain relief taught by Glowacki, including a spring around the lead with a portion of the spring located within the channel and a portion located outside the channel, in order to reduce undue stress on the cord which can lead to different failures, as taught above by Glowacki and EE-Dan. The modification would necessarily result in the flexible spring provided around the wiring portion and provided in the one or more channels such that a portion of the flexible spring is located inside the battery cover and a portion is located outside the battery 
Regarding claim 2, modified Huang further teaches wherein one or more of the at least one battery element, the battery cover, and the battery back plate has a curvature or a contour (see curvature of 1, 2, in Figs. 2-4). The Examiner notes the limitations wherein the curvature or contour is “adapted to conform to a curvature or a contour of a load-bearing platform" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the device limitations of claim 2, that is, a curvature or contour. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Thus, modified Huang teaches all positively recited limitations, including the curvature/contour noted above, and is capable of the use/function recited by Applicant absent a showing to the contrary.
Regarding claims 3 and 9, modified Huang teaches the battery of claim 1. The Examiner notes modified Huang is silent to the specific dimensions of the battery being within the ranges recited in instant claim 3, i.e. the battery has a length having a range from 8 inches to 12 inches, a width having a range from 7 inches to 10 inches, and a thickness having a range from 0.5 inches to 2 inches, and silent to the flexible spring is between 0.25 inches to 1.5 inches long. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)). See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the prior art is the same device (an article) and includes all positively recited structural limitations of instant claim 1. The Examiner notes that there has been no showing of evidence of criticality with respect to the claimed dimensions, and thus the limitations are considered met by the prior art as noted above.
Regarding claims 10, 15, 16, and 20, modified Huang teaches the battery of claims 1, 14, and 18, the limitations of which are set forth above. Modified Huang further teaches the one or more flexible omnidirectional leads include two or more flexible omnidirectional leads (see two leads in Fig. 4). The Examiner notes the limitations “wherein at least one of the two or more flexible omnidirectional leads is operable to charge the battery and at least one different 
Regarding claims 11, 12, 17, and 19, modified Huang teaches the battery of claims 1, 14, and 18, the limitations of which are set forth above. Modified Huang further teaches the battery includes at least one layer of a material resistant to heat and a material resistant to bullets and/or shrapnel (see physical barrier provided by the seat 1/cover 2 and thus constituting a material resistant to bullets and/or shrapnel and heat, broadly recited. Additionally see additional layer, e.g. partition 14 or ribs 13, each also providing a barrier and therefore resistant to heat, broadly recited). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Glowacki as applied to claim 1 above, and further in view of Kwag (US 2013/0089756 A1; hereinafter “Kwag”).

Furthermore, Kwag teaches battery bpacks can include a connector arranged to form a waterproof barrier between the inner space of the case and the outside of the pack (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and have the connector portion be waterproof in order to allow for the device to be waterproof and prevent infiltration of liquid, as taught and desired above by Huang, thus meeting the limitations of instant claim 13.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Glowacki as applied to claim 1 above, and further in view of Uba et al. (US 4,346,151; hereinafter “Uba”).
Regarding claim 5, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. However, modified Huang is silent to the battery cover and the battery back plate comprise plastic.
Uba teaches rechargeable battery holder (abstract), and teaches the container can be made of an electrical insulator, such as various plastics (Col. 2, lines 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and form the housing, i.e. battery cover and battery back plate, of an electrical insulator such as plastic, .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Glowacki as applied to claim 1 above, and further in view of Grady et al. (US 2011/0183183 A1; hereinafter “Grady”).
Regarding claim 4, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. Huang teaches the battery powers devices (Col. 3, line 63-Col. 4, line 4). However, modified Huang is silent to the specific characteristics of the battery, that is, the battery having an output voltage from about 5 volts DC to about 90 volts DC at from about 0.25 amps to about 10 amps.
Grady teaches battery devices (abstract). Grady teaches that multiple batteries can be connected in series or parallel depending on the voltage and current requirements of the device, and this increases the power over a single battery (¶ 0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and include series and/or parallel connections to achieve the desired current and voltage output necessary for the powered device, as taught above by Grady. The examiner notes that since each electrical device has its own specific power requirements, it would have been obvious to one of ordinary skill in the art to adjust the power output of the battery, including the voltage and current, and arrive upon the claimed ranges of voltage and current recited in the claim for powering a device falling within these ranges.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Glowacki as applied to claim 1 above, and further in view of Bailey et al. (US Patent 3,926,499; hereinafter “Bailey”).
Regarding claim 8, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. However, modified Huang is silent to the specifics of the flexible spring comprising steel. 
Bailey teaches strain relief springs (6, 10; Col. 3, lines 7-14) in electrical connectors (abstract) can be made of steel (Col. 6, lines 42-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Huang and form the flexible spring from steel because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of EE-Dan and Glowacki as applied to claim 1 above, and further in view of Morgan (US 2003/0038611 A1; hereinafter “Morgan”).
Regarding claims 6 and 7, modified Huang teaches the battery of claim 1, the limitations of which are set forth above. However, modified Huang is silent to a water barrier material of silicone applied to a mating surface of the battery back plate and the rim of the battery cover. 
Morgan teaches rechargeable batteries (abstract). Morgan teaches that a cover plate (module plate 205 on front of casing 201; ¶¶ 0021 and 0031) is attached to the casing around the edge with a rubber gasket and silicone compound to prevent water leakage (¶ 0031).
. 
Double Patenting
Claims 1-10, 14-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10-20 of U.S. Patent No. 9,780,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘344 patent recite the same limitations of the instant claims.
Claims 1-6, 8-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8-18 of U.S. Patent No. 10,461,289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘289 patent recite the same limitations of the instant claims.
Claims 1, 2, 5-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7-10, 12, and 14-17 of U.S. Patent No. 10,476,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘054 patent recite the same limitations of the instant claims.
Claims 1, 11-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 14-17 of U.S. Patent No. 10,531,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘590 patent recite the same limitations of the instant claims.
Claims 1, 2, 11, 12, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, and 14-17 of U.S. Patent No. 10,727,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘457 patent recite the same limitations of the instant claims.
Claims 1, 2, 10, 12, 14-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,991,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘992 patent recite the same limitations of the instant claims.
Claims 1, 13, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 14, and 16 of U.S. Patent No. 11,025,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘075 patent recite the same limitations of the instant claims
Claims 1, 5, 13-14, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 14, and 17 of U.S. Patent No. 11,025,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘076 patent recite the same limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726